    Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.1 Page 1 of 46

:


       I
                              -
            II GEORGE F. X. ROMBACH,
            II DOUGLAS V. GIBBS, and
                                              PhD, JD, CPA,
                                                                                  -                    FILED
                                                                                                       Dec 07 2020
       2
          DENNIS R. JACKSON
                                                                                                  CLERK, U.S. DISTRICT COURT
       3 1127636 Ynez Road, Suite L-7 #111                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                               BY         st sonlaci     DEPUTY
            I Temecula, CA 92591
       4
            (949) 500- I 850
       5 II gfxr@yahoo.com
            Plaintiffs, In Propria Persona
       6"

       7

       8                                 UNITED STATES DISTRICT COURT

       9                                SOUTHERN DISTRICT OF CALIFORNIA

      10

      11
            I
      12 CONSTITUTION ASSOCIATION, INC., by
           its founders, GEORGE F. X. ROMBACH
                                                                    )
                                                                    )
                                                                        Case No. '20CV2379 TWR BLM

      13 j and DOUGLAS V. GIBBS as well as its                      )
           v.p. DENNIS R. JACKSON, and B. GREEN,                    )   VERIFIED COMPLAINT FOR
      14 IR. HANDY, A. HURLEY. R. HVIDSTON,                         )   DECLARATORY AND INJUNCTIVE
           R. KOWELL, H. LEWIS. C. MONGIELLO,                       )   RELIEF
      15 I R. REISS, L. REYES, J. SCARAFONE,                       ,)
           R. SHORT. S. ST JOHN. L. STUCKY,                         )
      16IJ.YATES and I.EVANS                                       I)
                                                                    )
      17                  Plaintiffs,                              ,)
                                                                   )
      18                                                            )
                                                                    )       Judge:
      19           vs.                                              )
                                                                    )       Department:
      20

            I
      21 KAMALA DEVI HARRIS,
      22                  Defendant.
                                                                    )
                                                                   I)
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                                                                            Complaint Filed: December_, 2020




      23                                                            )
            -----------!)
     · 24

      25 I II

      26
            I II
      27
            II I
      28

                                                                  I.
                                             Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.2 Page 2 of 46




 1 II                                    TABLE OF CONTENTS

 2

 3                                                                                  3
     11   TABLE OF AUTHORITIES
 4
          JURISDICTION AND VENUE                                                    7
 5
 6 PARTIES                                                                          7

 7
     j STANDING                                                                    11
 8 ..
          INTRODUCTION                                                             13
 9
     I
10 REQUIREMENTS TO SERVE                                                           16

11                                                                                 17
     II NATURAL BORN CITIZEN
12
l3 II OTHER CITIZENS AT BIRTH                                                      36

14 .
          LACK OF ELIGIBILITY                                                      39
15

16 CONCLUSION                                                                      41

17                                                                                 42
          PRAYER FOR RELIEF
18
     "VERIFICATION                                                                  1
19

20

21

22

23

24

25

26

27

28

     II
                                                      -2-
                                 Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.3 Page 3 of 46




  1                                             TABLE OF AUTHORITIES
  2
  3   11
           CONSTITUTION OF THE UNITED STATES OF AMERICA:
  4
                Article. I. Section. 2.                                                                        16
  5

  6             Article. I. Section. 3.                                                                        17

  7             Article. I. Section 8.                                                                         25
  8
                Article. II. Section. I.         7, 10, 12, 14, 16, 17, 18, 24, 30, 35, 36, 37, 38, 41, 42, 43
  9

 10             Article. V.                                                                              7,24,25

 11             Article. VI.                                                                                   15
 12
                Amendment. I.                                                                                  13
 13
                Amendment. V.                                                                              14, 30
 14

 15             Amendment. IX.                                                                               7, 13
 16
                Amendment. X.                                                                            7, 10, 42
 17
                Amendment. XII.                                                                     11, 12, 35,41
 18

 19             Amendment. XIII.                                                                           37,38

20
                Amendment. XIV.                                              22, 32, 35, 36, 37, 38, 39, 40, 42 43
21

22
23
      II CASES OF THE SUPREME COURT OF THE UNITED STATES:
24

25              Chisholm v. Geor~, 2 U.S.(2 Dall.) 419 (1793)                                                  14

26
                Citizens United v. Federal Election Commission 558 U.S. 310 (2010)                             13
27
                Dred Scott v. Sandford, 60 U.S. (19 How.) 393 (1857)                                   31,32,37
28

                                                                -3-
                                           Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.4 Page 4 of 46




 1        Elk v. Wilkins, 112 U.S. 94 (1884)                                               39

 2                                                                                   27,32,37
          Minor v. Happersett, 88 U.S. 162, 167-168 (1875)
 3
          Shanks v. Dupont, 28 U.S. 3 Pet. 242 245 (1830)                                  31
 4

 5        The Slaughter-House Cases, 83 U.S. 36, 73 (1872)                                 38

 6        United States v. Wong Kim Ark, 169 U.S. 649, 702 (1898)                       32, 37
 7
          United States Term Limits v. Thornton, 514 U.S. 779, 790 (1995)                  34
 8

 9        The Venus, 12 U.S. (8 Cranch) 253,289 (1814)                                     30

10

11

12 11 OTHER CASES:

13
          Calvin v. Smith, 77 Eng. Rep. 377 (K.B. 1608),                                   18
14
          Rutgers v. Waddington (New York Mayor's Court, 1784)                             33
15

16

17

18 11 UNITED STATES CODE:

19   ..
          28 U.S.C. § 1343(a)(3)                                                            7
     ..

20
          28 U.S.C. § 1343(a)(4)                                                            7
21 II

          28 U.S.C. § 1391(e)                                                               7
2211
23   ..

          28 U.S.C. § 220l(a)                                                               7
24

25 II     28   u.s.c. § 2202                                                                7

26        28   u.s.c. § 1331                                                                7

27
          28 U.S.C. § 1346(a)(2)                                                            7
28

                                                        -4-
                                   Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.5 Page 5 of 46




  I II INTERNAL REVENUE CODE:

 2   11
                                                                                                 8
               Section 501(c)(3)
     II
 3

 4

 5

 6
     j OTHER STATUETS:
 7
               Naturalization Act of 1790 (I Stat.103,104)                                   22,33
 8"

 9
10

11
          OTHER AUTHORITIES:
12

13             The Law of Nations, Emmerich de Vattel,
                     English translation of 1797 20, 21, 22, 24, 25, 26, 27, 28, 30, 31, 32, 33, 39
14

15             Constitution of Jamaica, Chapter 2, Section 3C "Citizenship by Descent"          40

16             Justice Louis D. Brandeis, statement                                             15
17
               Justice Antonin Scalia, address to the 2008 Annual National Lawyers Convention    24
18
               Benjamin Franklin, letter to Charles Dumas (1775)                                20
19

20             A Dissertation on the Manner ofAcquiring the Character and Privileges of a
                       Citizen of the United States, David Ramsay, M.D. (1789)                  28
21

22             How George Washington racked up a $300,000 fine for overdue library books,
                    Article by Marjorie Kehe (2010)                                             26
23

24             Douglas V. Gibbs,     A Promise ofAmerican Liberty                               22

25                                   25 Myths of the United States Constitution              15,22
                                     7 Worst Constitutional Liars                               23
26

27
               James Madison's Notes of the Constitutional Convention (1787)                18,22
28

                                                           -5-
                                      Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.6 Page 6 of 46




 I        John Jay, letter to George Washington (1787)                                            25

 2
         Joseph Story, Commentaries on the Constitution 3 :Sec 1472-73 (1833)                     19
 3
          Max Farrand's transcripts of Madison's notes (1787)                                  18,27
 4

 5        Robert G. Natelson, The Original Constitution; What it Said and Meant
                 Original (2010) and Third Eilition (2015)                                    18,22
 6

 7        Thomas Jefferson: Declaration ofIndependence, (1776)                    13, 14,20,23,28,29

 8        Thomas Paine, statement (1791)                                                         27
 9
         Publications a/The Colonial Society ofMassachusetts, Volume XX                          20
10
11
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -6-
                                Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.7 Page 7 of 46



     I ll Plaintiffs allege as follows:
                                                JURISDICTION AND VENUE
  2
                 1. This action is founded upon the Constitution of the United States of America. As such,
  3

  4                 this Court has jurisdiction over Harris under 28 U.S.C. § 1346(a)(2).

  5             2. This is a civil action claiming violations of Article. II. as well as the Article. V. and

  6                 the Ninth and Tenth Amendments of the Constitution of the United States of America.
  7
                    As such, this Court has jurisdiction under 28 U.S.C. § 1331.
  8
                3. This action seeks declaratory relief. As such, this Court has jurisdiction under 28
  9
                    U.S.C. § 2201(a) and 28 U.S.C. § 2202.
 10
                4. This action seeks injunctive relief. As such, this Court has jurisdiction under 28 U.S.C.
 11

 12                 § 1343(a)(3) and 28 U.S.C. § 1343(a)(4).

13              5. This is a civil action in which a candidate for an Office of the United States seeks to act

14                  in an official capacity or under color of!egal authority, which activity is occurring
15
                    partially in this judicial district. The defendant presently serves as a United States
16
                    Senator for the State or California, whose jurisdiction is entirely within the Ninth
17
                    Circuit and includes within it this judicial district and this division. All the plaintiffs
18
                    are reside or located within the Ninth Circuit and in this judicial district and in this
19

20                  division; and one of the plaintiffs was incorporated in the Tenth Circuit. No real

21                  property is involved in this action. Venue is therefore proper under 28 U.S.C. §

22                  1391(e).
23

24

25                                                         PARTIES

26             6. Plaintiffs, and each of them, are located in the sovereign nation of the United States of

27                  America (hereinafter referred to as the "United States") and subject to the total
28
                   jurisdiction thereof.

                                                                -7-
                                           Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.8 Page 8 of 46



  1       7. Plaintiffs who are individuals and have served in the military forces of the United

  2           States, public office, or public servants are bound by an Oath to support the
  3
              Constitution and this action is brought pursuant thereto.
  4
          8. Constitution Association, Inc., by its founders, (hereinafter referred to the
  5
              "Association" and within the collective terms "Plaintiff" or "Plaintiffs") is a Plaintiff
  6
             formed as a nonprofit corporation pursuant to the laws of the State of Wyoming by
  7

  8          persons among "We the People" on the 23 rd day of July, 2015 and exempt from federal

  9          income tax as of that date under Internal Revenue Code Section 501 (c)(3 ), and has

 10          offices within the County of Riverside, California. The Association was formed for the
 11
             purposes of educating persons on the Constitution and to serve as a watch dog over the
 12
             adherence to its terms. The unconstitutional candidacy of Defendant has caused the
 13
             Association to engage in making unexpected expenditure of money and volunteer time
 14

 15          that we were unable to expend legitimate educational activities. A copy of a Certificate

 16          of Good Standing of the Association is filed concurrent hereto as Exhibit "A" and

 17          incorporated herewith.
 18       9. George F .X. Rombach (hereinafter referred to as "Rombach" and within the collective
 19
             terms "Plaintiff' or "Plaintiffs") is a Plaintiff in this action and a natural born citizen of
 20
             the United States born on the 17th day of December, 1944 in Detroit, Michigan.
 21
             Rombach was a co-founder and incorporator of the Association as well as the person
 22

23           who qualified it as a tax exempt organization. He currently serves as a director and the

24           chief financial officer of the Association. Further, he is a veteran of service in the

25           military forces of the United States, and an instructor of the Constitution. He has had
26
             to expend money and time dealing with the unconstitutional candidacy of Defendant
27
             rather than the legitimate educational activities of the Association. During his lifetime,
28

                                                       -8-
                                  Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.9 Page 9 of 46




  I           Rombach has been domiciled in the States of Michigan, New York, Missouri,

  2           Connecticut, New Jersey, California, Kentucky, Indiana, Arizona and Wyoming, and is
  3
             currently registered to vote in the County of Riverside, California.
  4
          10. Douglas V. Gibbs (hereinafter referred to as "Gibbs" and within the collective terms
  5
             "Plaintiff' or "Plaintiffs") is a Plaintiff in this action and a natural born citizen of the
  6
             United States born on the 23 rd day of April, 1966 in Redondo Beach, California. Gibbs
  7

  8          was a co-founder of the Association, and currently serves as a director and the

  9          president thereof. He is a veteran of service in the military forces of the United States.
 10          Further he is an instructor of the Constitution and a radio commentator thereon. He has
 11
             had to expend time dealing with the unconstitutional candidacy of Defendant rather
 12
             than the legitimate educational activities of the Association. During his lifetime, Gibbs
 13
             has been domiciled in the States of California and Oregon, and is currently registered
 14
 15          to vote in the County of Riverside, California.

 16       11. Dennis R. Jackson (hereinafter referred to as "Jackson" and within the collective terms

 17          "Plaintiff' or "Plaintiffs") is a Plaintiff in this action and a natural born citizen of the
 18          United States born on the 19th day of July, 1950 in Los Angeles, California. Jackson
19
             currently serves as a director and the vice-president of the Association. He has had to
20
             expend time dealing with the unconstitutional candidacy of Defendant rather than the
21
             legitimate educational activities of the Association. During his lifetime, Jackson has
22

23           been domiciled in the States of California, Hawaii, Utah and Texas, and is currently

24           registered to vote in the County of Riverside, California.

25
          12. B. Green, R. Handy, A. Hurley, R. Hvidston, R. Kowell, H. Lewis, C. Mongiello,
26
             R. Reiss, L. Reyes, J. Scarafone, S. St John, L. Stucky, J. Yates and T. Evans
27

28           (hereinafter referred to within the collective terms "Plaintiff" or "Plaintiffs") are


                                                       -9-
                                  Complaint for Declaratory and Jnjnnctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.10 Page 10 of 46
                                                                           - --~,




  1            Plaintiffs in this action, citizens of the United States, and are presently domiciled

  2            within and are currently registered to vote within the Districts of California.
  3
            13. R. Short (hereinafter referred to within the collective terms "Plaintiff" or "Plaintiffs")
  4
               is a Plaintiff in this action, citizen of the United States, and is presently domiciled
  5
               within and are currently registered to vote within the Washington D. C.
  6
            14. Amendment. X. of The Constitution provides that:
  7

  8                "The powers not delegated to the United States by the Constitution, nor prohibited
                   by it to the States, are reserved to the States respectively, or to the people."
  9                (emphasis added)

 10
            15. Kamala Devi Harris [Plaintiffs are informed and do verily believe, and based thereon
 11
 12            allege that her middle name was originally "Iyer" and changed to "Devi"] (hereinafter

 13            referred to as "Harris") is the Defendant in this action in her personal capacity and not

 14            in any official capacity, and was born on the 20 th day of October, 1964 in Oakland,
 15
               California. Harris is presently the nominee of the Democratic Party for the office of
 16
               Vice-President of the United States pursuant to Article. IL Section. 1. of The
 17
               Constitution. She accepted that nomination on the 19th day of August, 2020. A copy
 18
               of a Certificate of Live Birth of Harris is filed concurrent hereto as Exhibit "B" and
 19

 20            incorporated herewith.

 21         16. Donald J. Harris (hereinafter referred to the "Father of Harris") was a citizen of
 22            Jamaica at the time of the birth of Harris. Plaintiffs are informed and do verily believe,
 23
               and based thereon allege that, at the time of the birth of Harris, the Father of Harris was
 24
               in the United States as a temporary visitor on a student visa and was not otherwise a
 25
               lawful permanent resident, and was not, and never has been, a citizen of the United
 26

 27            States.

      I
 28 1.1.1

                                                        -10-
                                    Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.11 Page 11 of 46




  1        17. Plaintiffs are informed and do verily believe, and based thereon allege that Shyamala

  2           (runn) Gopalan (hereinafter referred to as the "Mother of Harris") was a citizen oflndia

  3           at the time of the birth of Harris. The Certificate of Live Birth of Harris, attached
  4
              hereto as Exhibit "B", show the names in reverse, but all other sources show the names
  5
              as alleged, accordingly Plaintiffs believe, and based thereon allege that there is an error
  6
              made in the preparation of said Certificate. Further, Plaintiffs are informed and due
  7

  8           verily believe, and based thereon allege at the time of the birth of Harris, the Mother of

  9           Harris was in the United States as a temporary visitor on a student visa and was not

 10           otherwise a lawful permanent resident, and was not a citizen of the United States,
 11           however, many years after the birth of Harris, the Mother of Harris did apply and was
 12
              granted United States citizenship.
 13
           18. Neither the Mother of Harris nor the Father of Harris (hereinafter collectively referred
 14
              to as the "Parents of Harris") were citizens of the United States when Harris was born.
 15

 16
 17                                                      STANDING

 18        19. Plaintiffs, and each of them, maintain standing based on actual injury. Such injury
 19
              accrues from the failure of Harris to be legally qualified to hold the office for which
 20
              she is a candidate. Such injury consists of the inability of Plaintiffs, the Association
 21
              and its principal officers, to effectively or rationally fulfill one of their core principles,
 22
              electing candidates who will support and defend the Constitution, a critical piece of
 23

 24           that advocacy consisting of knowing if candidates are even constitutionally eligible.

 25        20. It is a necessity for political advocacy in support of the Constitution to know what the

 26           eligibility requirements for the office of President and Vice-President of the United
 27
              States mean and that candidates meet those requirements, and it is a right of every
 28

                                                       -11-
                                   Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.12 Page 12 of 46




  1               American citizen to clearly know what the constitutional eligibility requirements are

  2               for the highest political offices in the land.
  3
              21. While the Framers of the Constitution clearly understood the meaning of the words
  4
                  "natnral born Citizen" and the eligibility requirements to serve in those offices as set
  5
                  in Article. II., they wrote them, and for more than the first hundred years the U.S.
  6
                  Supreme Court applied the same meaning of those words. However, the meaning of
  7

  8               the words "natural born Citizen" has never been adjudicated by the U.S. Supreme

  9               Court. As a result, there are persons that have sought to redefine the eligibility

 10               requirements for their own purposes. It has gone on not only in this presidential
 11
                  election but in the three previous elections. Such confusion on this issue directly
 12
                  impacts the ability of Plaintiffs, and each of them, to fulfill their purpose.
 13
              22. Plaintiffs, and each of them, are informed and do verily believe, and based thereon
 14
 15               allege that Harris did not follow the requirements of the Constitution, when she

 16              accepted the nomination to run for Vice-President, as to whether or not she was legally

 17              qualified to hold the office for which she became a candidate.

 18           23. Under the law, Plaintiffs, and each of them, have the responsibility to ensure that all
 19
                 candidates be legally qualified to hold the office for which they are a candidate; the
 20
                 vagueness of the constitutional eligibility requirement that a presidential candidate, and
 21
                 candidate for Vice President by virtue of the Twelfth Amendment, be a "natural born
 22

 23              Citizen", which is why this action has been brought.

 24           24. The meaning of that the candidate be a "natural born Citizen", has eligibility

 25              requirement for President and Vice- President of the United States, been the subject of
 26
                 national debate.
 27
      I.I.I
 28

                                                          -12-
                                      Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.13 Page 13 of 46
                                                                         ··~




      I   25. In Citizens United v. Federal Election Commission 558 U.S. 31O(2010) a landmark

  2           decision of the Supreme Court, the court stated the following:
  3
                 "The First Amendment does not permit laws that force speakers to retain a
  4              campaign finance attorney, conduct demographic marketing research, or seek
                 declaratory rulings before discussing the most salient political issues of our day.
  5               Prolix laws chill speech for the same reason that vague laws chill speech: People
                 'of common intelligence must necessarily guess at [the law's] meaning and differ
  6              as to its application."'
          26. The voices of Plaintiffs, and each of them, criticizing Harris on this issue have been
  7

  8           met with charges of racism and conspiracy, rather than any attempt to address the

  9           actual issue, accompanied by significant threats of violence.

 10       27. Plaintiffs, and each and every one of them, have had their voting rights disenfranchised or
 11
              diluted when Harris sought the office Vice- President of the United States, for which she is
 12
              not eligible, which violates their rights under Amendment. IX.
 13
          28. Additionally, Plaintiffs, and each of them, have sustained injury from wasted resources
 14
              in carrying on their basic goals, as well as injury consisting of the costs expensed in
 15

 16           bringing this complaint to settle an issue central to political advocacy which has been

 17           created by the activities of Harris and others.
 18

 19
                                             INTRODUCTION
 20

 21       29. "Governments are instituted among men, deriving their just powers from the consent of

 22           the governed." (Thomas Jefferson: Declaration ofIndependence, 1776).

 23       30. Under our Constitutional Republic form of government, which adheres to the rule of
 24
             law, not even the President, Vice-President, or other candidates therefore are above the
 25
             law.
 26
          31. Plaintiffs are informed and do verily believe, and based thereon allege that no court of
 27
             the United States has ever decided the merits of any legal action against a Presidential
 28


                                                      -13-
                                  Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.14 Page 14 of 46



       1        or Vice-Presidential candidate challenging their eligibility to be President or Vice-

      2         President based on the "natural born Citizen" requirement of Article. II. Section. 1. of
      3
               the United States Constitution.
      4
            32. The sovereign power in our constitutional republic lies with the people and the
      5
               Constitution established to limit the power of the Federal government. See Chisholm v.
      6

      7        Georgia, 2 U.S.(2 Dall.) 419 (1793) The Plaintiffs, and each of them, are subject to

      8        the executive power vested in the President and Vice President of the United States

      9        who serving pursuant to Article. II. Section. I. of The Constitution of the United States
  10
               of America (hereinafter referred to the "Constitution") and they, as well as all other
  11
               citizens of the United States, would be harmed by any person purporting to serve in the
  12
               positions of President or Vice President who are NOT qualified to serve in such
  13
               positions pursuant to the Constitution and are harmed by Harris's actively seeking
  14

  15           election to the office of Vice President if she is not eligible therefore. Further, Harris

  16           has violated Plaintiffs' Fifth Amendment due process rights to life, liberty, safety,

  17           security, tranquility and property by refusing to conclusively prove that she is a
  18
               "natural born citizen" or otherwise qualified to serve as Vice President of the United
 19
               States. The Declaration of Independence recognizes these rights as
 20
              "unalienable" and as having been endowed upon an
 21
              individual by his or her "Creator".                    The Constitution recognizes
 22
 23           those rights NOT as being abstract or theoretical rights but rather

 24           as concrete and real and needing protection as part of the essence

 25           of a person's being.
 26
           33. The writing of the Constitution was completed in convention by the unanimous consent
 27
              of the States present and signed by delegates to the Constitutional Convention
 28

                                                      -14-
                                  Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.15 Page 15 of 46




   I          on the 17th day of September, 1787; ratified by the ninth State, which was required for

  2           the establishment of the government, on the 21 st day of June, 1788; and, by
  3
              agreement, government started thereunder on the 4 th day of March, 1789. It
  4
              provides in the second paragraph of Article. VI. thereof as follows:
  5
                 "This Constitution, and the Laws of the United States which shall be made in
  6              Pursuance thereof; and all Treaties made, or which shall be made, under the
                 Authority of the United States, shall be the supreme Law of the Land; and the
  7
                 Judges in every State shall be bound thereby, any Thing in the Constitution or Laws
  8              of any State to the Contrary notwithstanding." (emphasis added)

  9
             Any person who actively seeks, or serves in, any office provided for in the Constitution
 10
             who is not qualified therefore violates the "supreme Law of the Land", and harms and
 11
             daniages every citizen of the United States and every entity fonned pursuant to the
 12

 13          laws of the several States thereof.

 14       34. Associate Justice of the Supreme Court of the United States Louis D. Brandeis stated

 15          that "The most important political office is that of the PRIVATE CITIZEN''.
 16
             (emphasis added) That is reflective that the government of the United States was
 17
             formed by, and for, "We the People" based on the rights granted by our Creator. The
 18
             ultimate duty and responsibility for said government falls to the people.
 19

 20       35. In his first book 25 Myths ofthe United States Constitution Gibbs, an author and

 21          educator of the Constitution, addressed the topic of whether or not "Being Born in the

 22          United States Satisfies the Definition of Natural Born Citizen" in Myth #19 (103-106)
 23
             stating:
 24
                 "When the "birthers" questioned Barack Obama's eligibility to be President of the
 25              United States during the 2008 Presidential Election, the debate circled around
                 whether or not he was born in Hawaii as he claimed. Once a birth certificate was
 26
                 produced, 'valid or not,' the big voices determined that the debate was over,
 27              because Obama's birth in Hawaii was proof enough that he is a natural born citizen.
                 The problem is, however, his place of birth alone is not the determining factor
 28              regarding his eligibility."

                                                     -15-
                                 Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.16 Page 16 of 46



   1           When the actions against him were dropped, Barack Obama had already been sworn in

  2           and immunity had attached. In 2016, when United States Senators Ted Cruz and
  3
              Marco Rubio as well as Governor Bobby Jindal sought the Republican nomination for
  4
              President of the United States, the Plaintiffs were prepared to file an action for them
  5
              not being eligible for that office in that none of them were was a natural born Citizen.
  6
              However, Plaintiffs believed that the cause of action had not ripened in that none of
  7

  8           them had been offered the nomination. Then in 2020 when Harris was nominated to

  9           run for Vice President of the United States her eligibility to serve was NOT vetted by

 10           the federal or any state governments, nor either major political party, the duty to do so
 11
              is ultimately that of"We the People", and not just in the ballot box. In that in each and
 12
              every one of the last four presidential elections politicians have sought to redefine the
 13
              eligibility requirement of natural born Citizen for their own personal gain and
 14

 15           attempt to amend the Constitution by non-constitutional means, it is time to resolve the

 16           issue. The Plaintiffs ask, "If not you - Then who". Accordingly, this action has been

 17           brought.
 18

 19

 20                      REQUIREMENTS TO BE ELIGIBLE TO SERVE

 21       36. Article. II. Section. I. of The Constitution requires that:

 22
                  "No person except a natural born Citizen, or a Citizen of the United States, at the
 23               time of the Adoption of this Constitution, shall be eligible to the Office of
                  President; neither shall any Person be eligible to that Office who shall not have
 24               attained to the Age of thirty-five Years, and been fourteen Years a Resident within
                  the United States." (emphasis added)
 25

 26       3 7. Article. I. Section. 2. of The Constitution requires that:

 27
                 "No person shall be a Representative who shall not have attained to the Age of
 28              twenty five Years, and been seven Years a Citizen of the United States, and who


                                                       -16-
                                   Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.17 Page 17 of 46



      1            shall not, when elected, be an Inhabitant of that State in which he shall be chosen."
                   (emphasis added)
   2

   3       38. Article. I. Section. 3. of The Constitution requires that:

   4
                   ''No person shall be a Senator who shall not have attained to the Age of thirty
   5               Years, and been nine Years a Citizen of the United States, and who shall not,
                   when elected, be an Inhabitant of that State for which he shall be chosen."
   6               (emphasis added)

   7       39. The Constitution requires that Representatives, Senators and the President all be

   8           Citizens of the United States, and by the differences in citizenship requirements, the
   9
               Framers clearly required different levels of allegiance for each office.
  10
           40. In that the Constitution requires for both Representatives and Senators a term of
  11
               citizenship substantially shorter than their respective age requirements, the Constitution
  12
               expressly contemplates that Representatives and Senators are NOT required to be
  13

  14           citizens at birth. Article. II. does NOT make such a provision as to the President,

  15           which clearly establishes the requirement to be born in the United States.

  16       41. Alexander Hamilton suggested that simply being "born a Citizen" was sufficient for
  17
              the Presidential eligibility clause and the Framers did not adopt this less restrictive term
  18
              for a person who could be the President and Commander in Chief once the founding
  19
              generation had passed and set the highest requirement of natural born citizen.
 20
 21

 22                                           NATURAL BORN CITIZEN

 23        42. The meaning of the term "natural born Citizen", which is a part of the eligibility

 24           requirement for President and Vice- President of the United States set forth the of
 25
              Article. II. of the Constitution, is at the very core of this action.
 26
          43. When determining the meaning of the term "natural born Citizen" one must look to
 27
              the meaning that the Framers gave to those words when they used them in drafting
 28

                                                       -17-
                                   Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.18 Page 18 of 46




   I               the Constitution and when they signed it, as well as the meaning the People had

   2               when the Constitution was ratified.
   3            44. The Framers did not provide for a definition of the term "natural born Citizen" within
   4
                   the Constitution itself. As such one must look elsewhere for the meaning of the term.
   5
                45. James Madison, who has been hailed as the "Father of the Constitution" for his pivotal
   6
                   role in drafting and promoting the Constitution, is also known for his detailed Notes of
   7

   8               the Constitutional Convention. However, there was very little discussion of "natural

   9               born Citizen" in Madison's Notes. The only dates where it is even brought up is
  10
                   September 4 and 7 of 1787 (https://avalon.law.yale.edu/18th_century/debates_904.asp
  11
                   and https://avalon.law.yale.edu/18th_century/debates_907.asp). Plaintiffs are informed
  12
                   and do verily believe, and based thereon allege that this was because it was totally
  13

  14               agreed upon, and understood, so no debate ensued.

  15            46. Although the Framers were seeking to break from English common law and favored

  16               the concepts of natural law, having been British subjects the term "natural born
  17               subject" that English concept came from Calvin's Case, [Calvin v. Smith, 77 Eng. Rep.
  18
                   377 (K.B. 1608), also known as the Case of the Postnati]. The English court held that
  19
                   "natural born subjects" were those who owed allegiance to the king at birth under the
  20
                   "law of nature". The court concluded that under natural law, certain people owed
  21

  22               duties to the king, and were entitled to his protection, even in the absence of a law

  23               passed by Parliament. The roots of United States conceptions of birthright citizenship,

  24               "natural born Citizen", can, at least in part, be attributed to England's past.
  25
                47. Robert G. Natelson, a constitutional scholar, in his publication The Original
  26
                   Constitution; What it Said and Meant held that:
  27

  28
       1111 I

                                                           -18-
                                       Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.19 Page 19 of 46




  I                "We know exactly what the founders meant by the Phrase "natural born citizen"
                   because they adapted it from the English term "natural born subject"; which in
  2                Britain defined who could serve in Parliament or The Privy Council."
  3

  4         48. The Framers had a further purpose of the "natural born Citizen" clause which was to

  5            totally EXCLUDE foreign influence from the Office of President and Commander in

  6            Chief. It "cuts off all chances for ambitious foreigners, who might otherwise be
  7
               intriguing for the office; and interposes a barrier against those corrupt interferences of
  8
               foreign governments ... " (Joseph Story, Commentaries on the Constitution 3:Sec 1472-
  9
                73 (1833).).
 10
            49. As a matter of fact, the possibility of any legal acceptance of divided allegiance was
 11
 12            explicitly rejected in a report issued by the House of Representatives in 1874: "The

 13            United States have not recognized a 'double allegiance.' By our law a citizen is bound

 14            to be 'true and faithful' alone to our government." The practical effect of that
 15
               proclamation is that in order to be a "natural born citizen" of the United States, one
 16
               would have to be free from a competing claim for allegiance from another nation.
 17
            50. Plaintiffs are informed and do verily believe, and based thereon allege that the Framers
 18
               did not desire to have foreigners with divided loyalties to be President, and set the
 19

 20            highest requirement of "natural born Citizen" on the President to guarantee that

 21            would not happen. They wanted a chief executive officer who inherited his citizenship

 22            from American parents and was fully committed by blood and soil to the new nation
 23
               without any taint or possibility of foreign influence or loyalty, thus guaranteeing
 24
               national security. They had just been at war in their own country with the most
 25
               powerful nation in the world at the time and were very concerned about loyalty and
 26

 27            security.

 281111 I

                                                        -19-
                                    Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.20 Page 20 of 46




   I       51. Benjamin Franklin was familiar and well versed with the writings ofVattel. He had

   2          his own personal copy of his treatise prior to the start of the Revolution. And on

   3
              December 9, 1775, Franklin sent a letter to Charles Dumas thanking him for sending
   4
              Franklin three copies of the newest edition of Vattel. Franklin commented to Dumas
   5
              that his personal copy was in heavy demand by the other delegates to the Continental
   6
              Congress during 1775. Dumas also made comments in his writings to Franklin about
   7

   8          Vattel's enlightened writings and vision for a new form of government for a nation

   9          where the people were sovereign and the unique opportunity for its application to the

  10          affairs in the American Colonies. Thus, it is quite evident that our Founders read and
  11
              used Vattel extensively. A copy ofa transcript of the letter from Franklin to Charles
  12
              Dumas thanking him for sending the books is filed concurrent hereto as Exhibit "C"
  13
              and incorporated herewith. See also a copy of Publications of The Colonial Society of
  14
              Massachusetts, Volume XX, Pages 5, 6 and 9 is filed concurrent hereto as Exhibit "D"
  15

  16          and incorporated herewith as to Franklin's letter to Dumas as well as the distribution of

  17          Vattel' s treatise during colonial times.

  18       52. A founding father, first Secretary of State and third U.S. President, Thomas Jefferson
  19
              was tasked with primary responsibility for drafting the Declaration of Independence
  20
              and used his personal copy of the new 1775 edition ofVattel's The Law ofNations or
  21
              Principles of Natural Law to write that Founding Document. If you read it along side
  22
              ofVattel's Law of Nations, Volume 1, you can see where he got his inspiration for
  23

  24          many of the words and concepts. Jefferson was also very influential in the creation of

  25          the Constitution. Quotations such as the unalienable rights of "life, liberty, and the

  26          pursuit of happiness," "Laws of Nature" and concepts for a new "more perfect" form
  27
              of government with a written Constitution and independent Judiciary and the
  28

                                                       -20-
                                   Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.21 Page 21 of 46



   1              sovereignty of the People come from Vattel's Law of Nations or Principles of Natural

   2             Law and other writings were he wrote that government should always be striving to
   3
                 perfect itself to better serve the people.
   4
              53. The Constitution does not in words say who shall be a "natural born Citizen".
   5
                 Because the term is not expressly defined in the Constitution, people have recently
   6
                 sought to define, or redefine, the meaning of"natural born Citizen" to whatever they
   7

   8             like. This is NOT appropriate because the Framers intended the words to have a

   9             particular meaning and context. Plaintiffs are informed and do verily believe, and

  10             based thereon allege that the Framers did not define the term in the body of the
  11
                 Constitution because it was at that time generally understood the definition was
  12
                 'children born in the country of parents who are citizens of that country at that
  13
                 time'. Before the Constitution was written, the most contemporaneous historical
  14

  15             reference we have to the meaning of "natural born Citizen" is from a three volume

  16             political treatise on Natural Law and the establishment of republican government that

  17             was well-known and beloved by the Framers of the Constitution, which was written by
  18             Emmerich de Vattel. From letters and other documents, we know that Vattel's work
  19
                 was studied in the universities and by those oflearning. There should be no doubt as to
  20
                 the meaning of the term natural born citizen but since the term is an objective
  21
                 qualification and requirement of serving in the office of President, it is important to
  22

  23             understand what the term means.

  24          54. The Law of Nations was written by Emmerich de Vattel, a Swiss-German philosopher

  25             of law. In that book, the following definition of a 'natural born citizen' appears, in
  26
                 Book I, Chapter 19, § 212, of the English translation of 1797 (p. 110):
  27
       II I
  28

                                                         -21-
                                     Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.22 Page 22 of 46



      I            "§ 212. Citizens and natives.
   2               The citizens are the members of the civil society: bound to this society by certain
                   duties, and subject to its authority, they equally participate in its advantages. The
   3               natives, or natural-born citizens, are those born in the country, of parents who
                   are citizens. As the society cannot exist and perpetuate itself otherwise than by the
   4               children of the citizens, those children naturally follow the condition of their
                   fathers, and succeed to all their rights." (emphasis added)
   5

   6       55. In his Third Edition of The Original Constitution; What it Said and Meant Robert G.

   7           Natelson indicated in Footnote No. 377 that, in response to comments that he had made
   8
               reference to Vattel, that if Vattel' s was applied some candidates for the presidency
   9
               would be disqualified. Plaintiffs are informed and do verily believe, and based thereon
  10
               respectfully allege that is exactly what the Framers intended by raising the parent
  11
               requirement of just the father to both parents.
  12

  13       56. In his authoritative text on the Constitution A Promise ofAmerican Liberty Gibbs

  14          states at pages 349-350:

  15              "Natural Born Citizen: There are different kinds of citizenship. Native born
                  citizenship is normally given to those born on American soil to at least one
  16
                  American Parent. According to the Citizenship Clause in the Fourteenth
  17              Amendment, loyalty to the United States would also need to be a factor. A citizen
                  may also gain their citizenship through legal means, known as naturalization.
  18              However, according to Article II, to be qualified to hold office as President of the
                  United States, one needs to be a Natural Born Citizen. According to Vatell's Law
  19              of Nations, the Immigration and Naturalization Act of 1790, and the opinion of
                  Chief Justice Morrison Waite in the 1875 Minor v. Happersett case, to be a Natural
  20
                  Born Citizen one's parents both need to have been citizens at the time of birth of
  21              the child. In the case of Barack Obama, he could have been born on the front steps
                  of the White House and not been a Natural Born Citizen by his own admission."
 22
           57. On that issue in the 25 Myths of the United States Constitution Gibbs stated:
 23
                  "The rationale behind the definition ofNatura] Born Citizen was to alleviate fears
 24
                  that foreign aristocrats would come to America and use their wealth to impose a
 25               monarchy upon the United States, or that the president would have divided
                  allegiances to the nations of his parent's citizenship should they not be under
 26               America's full jurisdiction at the time of the birth of the child. The Tories, loyalists
                  to The Crown who did not approve of the American Revolution, tended to be the
 27               children of at least one parent from Britain. The definition of Natural Born Citizen
                  requiring both parents to be citizens at the time of birth ensured that most loyalists
 28
                  would not be eligible to become Commander in Chief. The Framers of the

                                                       -22-
                                   Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.23 Page 23 of 46



       I                  Constitution wished to maintain that candidates for President of the United States
                          maintained a "full allegiance to America."
       2

       3
                   58. In 7 Worst Constitutional Liars (183) Gibbs also stated:
       4
                          "My response to that woman at the automobile repair shop who asked me about my
       5                  feelings regarding a constitutional professor being elected President of the United
                          States was a shock to her. I said that "Obama's anti-American and anti-
   6                      Constitution belief system is hardly what I would expect from a so called
                          constitutional law professor. Then again, ifhe truly understood the U.S.
   7
                          Constitution, and its definitions, he would also have known that he was not eligible
   8                      for the office of the President of the United States in the first place; not because of
                          where his birth certificate says he was born, but because according to the definition
   9                      of Natural Born Citizen at the time of the writing of the Constitution, it was clear
                          that to be eligible to be a candidate for the
  10                      President of the United States one needed to have both parents as citizens of the
  11                      United States at the time of birth of the child."

  12
                  59. Although the Framers knew what a natural born Citizen was, they also knew it was
  13
                      not possible to satisfy that requirement when the Constitution was established since
  14

  15                  they were not natural born Citizens in that everyone born prior to the Declaration of

  16                  Independence was born a subject of the King of England, and not a citizen. The

  17                  Fran1ers, along with their fellow countrymen, were transformed, or naturalized, into
  18
                      citizens by means of the Declaration oflndependence as of the 4th day of July, 1776.
  19
                      Prior to that date there were no citizens. Therefore, the Framers had a choice I) to
  20
                     wait twenty-four years until the first natural born citizen had reached the age
  21
                     requirement or 2) to grandfather themselves, along with their fellow countrymen, into
  22

  23                 the requirement. They chose the latter in order to have the office of President function.

  24              60. Therefore, our first presidents were simply eligible because they were citizens at the

  25                 time of the adoption of the Constitution. However, after that first generation of eight
  26
                     Presidents, all subsequent Presidents were required to be "natural born Citizens".
  27
           II I
  28

                                                             -23-
                                         Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.24 Page 24 of 46



   1       61. When interpreting the Constitution, we must decide whether we will look to the

   2          document as an original and static one whose meaning has already been established at
   3
              a given time by the People and its Framers or one that is living and which can be
   4
              changed over any given time by a court oflaw. The Plaintiffs submit that the Framers
   5
              provided for the living nature of the Constitution by ability to Amend and change it
   6
              pursuant to Article. V. thereof, which the judiciary does not have authority to do.
   7

   8          Natural Law, which we received from our Creator, is not subject to amend-ment.

   9          Accordingly, the Constitution, as amended, should be looked at as an original whose

  10          meaning has already been established. See the address of Justice Antonin Scalia to the
  11
              2008 Annual National Lawyers Convention, at the Mayflower Hotel, in Washington,
  12
              D.C.(http://www.fedsoc.org/publications/pubid.1193/pub detail.asp). He submitted
  13
              that the "natural born Citizen" clause of Article. II. has a fixed and knowable
  14

  15          meaning which was established at the time of its drafting and should therefore be

 16           interpreted through the eyes of the original Framers that drafted and ratified the clause

 17           so as to determine what they originally intended the clause to mean (original intent
 18           theory). He also submitted that we should interpret the "natural born Citizen" clause
 19
              in a way that reasonable persons living at the time of its adoption would have declared
 20
             the ordinary meaning of the text to be. This is not living constitutionalism but rather
 21
             originalism or textualism as applied to interpreting the Constitution. Accordingly, we
 22

 23          will proceed to determine what a reasonable person living at the time would have

 24          determined the meaning to be.

 25       62. According to the testimony of Benjamin Franklin, during the Constitutional
 26
             Convention the Framers did not invent the notion 'natural born citizen'; they were
 27
             merely applying the Law of Nature to questions of citizenship as set forth by Vattel in
 28


                                                     -24-
                                 Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.25 Page 25 of 46




   1            his publication entitled, The Law of Nations. The Framers were consulting at least

   2            three copies of Vattel' s publication, which they had in their possession, when they

   3            wrote the Constitution.
   4
             63. In fact, in a letter from the negotiator and signatory of the Treaty of Paris of 1783, a
   5
                Framer of the Constitution and the future first Chief Justice of the Supreme Court of
   6
                the United States, John Jay, to George Washington dated the 25 th July 1787, dnring
   7

   8            the Constitutional Convention, expressed that there should be a "strong check to the

   9            admission of foreigners into the administration of our national government" and the

  10            term 'natural born citizen' first appears. Jay expressly declares "that the command-
  11
                in-chief of the American army shall NOT be given to nor devolve on any but a
  12
                 'natural born citizen'." (emphasis added) A copy of a transcript of the letter of John
  13
                Jay dated 25 th July 1787 as maintained in the Jay the Correspondence and Public
  14
                Papers ofJohn Jay vol 3 (1782-1793) is filed concurrent hereto as Exhibit "E" and
  15

  16            incorporated herewith.

  17         64. Thus, it is quite evident that our Founders read and used Vattel extensively, and the

  18            very concerns of our first Chief Justice could be realized on the nation which he was
  19
                part of founding, i.e. Harris being a citizen at birth of a foreign nation (Jamaica) and
  20
                NOT a 'natural born citizen'.
  21
             65. John Jay frequently cited Vattel's treatise The Law of Nations in his personal
  22
                writings. In addition, the term "Law of Nations" is expressly referenced in the
  23

  24             Constitution itselfin Article. I. Section 8 (defining piracy). Further, there are many

  25            references to Vattel's treatise in the "The Federalist Papers", which were critical in the

  26            ratification process of the Constitution and written in part by Jay.
  27
       Ill
  28

                                                         -25-
                                     Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.26 Page 26 of 46



   1         66. As he was establishing the new government under the Constitution, George

  2              Washington checked Vattel's The Law of Nations out of the New York Society
  3
                 Library, the only lending library in New York at the time. "The library's ledgers show
  4
                 that Washington took out the books on 5 October 1789, some five months into his
  5
                 presidency at a time when New York was still the capital. They were an essay on
  6
                 international affairs called Law of Nations ... " Plaintiffs are informed and do verily
  7

  8              believe, and based thereon allege that he did so to a constant guidance from the

  9              authority that had been utilized by the Framers during the Constitutional Convention.

 10              A copy of The Christian Science Monitor article How George Washington racked up a
 11
                 $300,000 fine for overdue library books by Marjorie Kehe (2010) is filed concurrent
 12
                 hereto as Exhibit "F" and incorporated herewith.
 13
             67. It is important to note that Vattel entitles this passage "Of the citizens and natives." He
 14

 15             clearly separates "citizens" from "natives." The "natives" are those who are "natural

 16              born" to citizen parents in the country. All others are either citizens or else aliens,

 17             vagrants, inhabitants, exiles, etc.
 18          68. Vattel also holds:
 19
                    "The citizens are the members of the civil society: bound to this society bv certain
 20                 duties, and subject to its authoritv. they equally participate in its advantages. The
                    natives. or natural-born citizens. are those born in the countrv, of parents who
 21                 are citizens. As the society cannot exist and perpetuate itself otherwise than by the
                    children of the citizens. those children naturally follow the condition of their
 22                 fathers. and succeed to all their rights. The society is supposed to desire this. in
                    consequence of what it owes to its own preservation; and it is presumed. as matter
 23                 of course. that each citizen. on entering into society. reserves to his children the
                    right of becoming members ofit. The country of the fathers is therefore that ofthe
 24                 children: and these become true citizens merelv bv their tacit consent. We shall
                    soon see. whether. on their coming to the vears of discretion, they may renounce
 25                 their right. and what they owe to the society in which they were born. I say. that. in
                    order to be of the country, it is necessary that a oerson be born of a father who is a
 26                 citizen; for if he is born there of a foreigner, it will be only the place of his birth,
                    and not his country." (emphasis added)
 27
       Ill
 28

                                                           -26-
                                      Complaint for Declarato:ty and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.27 Page 27 of 46




   1       69. The first thing that we have to understand about what Vattel wrote is that he made a

  2           distinction between a "citizen" and a "natural born citizen." A citizen is simply a
  3
              member of the civil society who is bound to the society by certain duties and subject to
  4
              its authority. "Citizens" also participate equally in all the advantages the society has to
  5
              offer. On the other hand a "natural born citizen" means much more than just "citizen."
  6
              Vattel required that for a child to be a "natural born citizen," the child must be born in
  7

  8           the country to both parents who are also citizens of the same country.

  9        70. It was this definition fully grasped and understood by the Framers of the Constitution,

 10           that allowed these great men to break away from the concept of being Subjects under
 11
              English Common Law to being free Citizens under Natural Law who could create
 12
              Natural Born Citizens to govern, thus justifying the establishment of a republican form
 13
              of government. They knew from reading Vattel that a natural born citizen was a
 14
 15           different and higher standard from just "citizen," because of the modifier, "natural

 16           born." Anyone natural born was a child born in the country to two citizen parents. In

 17           179 I Thomas Paine put it as follows:
 18               "The presidency in America is the only office from which a foreigner is
 19               excluded, and in England it is the only one to which he is admitted. A foreigner
                  cannot be a member of Parliament, but he may be what is called a king. If there is
 20               any reason for excluding foreigners, it ought to be from those offices where
                  mischief can most be acted, and where, by uniting every bias of interest and
 21               attachment, the trust is best secured." (emphasis added)
 22
          71. From Max Farrand's transcripts of Madison's notes (August 9 and August 13, 1787),
 23
              we see that there were some delegates who were concerned about foreigners. For
 24
              example, from that transcript is the following concerning the House of Representatives
 25
              eligibility requirements: "Mr. Gerry wished that in future the eligibility might be
 26

 27           confined to Natives." The word "native" occurs multiple times in the notes for these

 28           two days (The phrase "natural born citizen" was not used here by the delegates.). The


                                                      -27-
                                  Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.28 Page 28 of 46



      I        word "native" was a synonym for the phrase natural born citizen. The delegates had

   2           already used the term natural born citizen when proposing the requirements for
   3
               President, Vice-President and either House of Congress and later used the word
   4
               "natives" when referring to eligibility requirements for the House of Representatives.
   5
           72. David Ramsay, M.D., an American physician, public official, and one of the first major
   6
               historians of the American Revolutionary War, wrote "A Dissertation on the Manner of
   7

   8           Acquiring the Character and Privileges of a Citizen of the United States". He had the

   9           advantage of being involved in the events of which he wrote and he exercised wisdom

  10           of mind and spirit which marks the pages of his works, his critical sense, his balanced
  11
              judgment and compassion. These gifts, which were uniquely his own, clearly entitle
  12
              him to an honorable position in the front rank of American historians. His dissertation
  13
              published in 1789 states:
  14
  15              'The citizenship of no man could be previous to the Declaration of Independence,
                  and as a natural right, belongs to none but those who have been born of citizens
  16              since the Fourth of July, 1776".

  17
              He further defined the term 'natural born citizens': as the children born in the country
  18
              to citizen parents.
  19

 20        73. Ramsay's Disse1iation is further evidence of the influence that Vattel had on the

 21           Framers in how they defined the new national citizenship. Being a meticulous

 22           historian, Ramsey would have obtained his definition from the general consensus that
 23
              existed at the time. This work is evidence of how a very influential Founder defined a
 24
              "natural born Citizen" and it provides one of the most important proofs which
 25
              provides direct and convincing evidence on how the Framers defined a "natural born
 26

 27           Citizen". Based thereon there can be no doubt that their definition was one as "a

 28           child born in the country to citizen parents".


                                                        -28-
                                    Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.29 Page 29 of 46



   I       74. The Laws of Nature and Nature's God as evidenced by the Preamble of the

   2           Declaration of Independence strongly influenced our revolution, the break away
   3
               from England and the writing of our founding documents.
   4
           75. Enlightenment philosophers like Vattel had read and admired the ancient Greeks and
   5
               were aware of their free republic and natural law citizenship concepts based upon pre-
   6
               existing natural law and the unalienable rights of man. They were merely clarifying
   7

   8          this theory for a more modem, freedom and liberty-seeking audience.

   9       76. Vattel, in identifying this historical tradition of full-blooded citizenship, was echoing

  IO          and channeling the ancient Greek philosophers' identification of natural law and their
 11
              unique invention of the concept of citizenship as opposed to mere subjecthood or
 12
              slavery, giving new life to ideas and practices that were well documented and codified
 13
              by Greek leaders.
 14

 15       77. The ancient Greeks were the first to establish the idea of 'natural law' as a legal code--

 16           meaning that they recognized that human rights come to humans naturally, endowed by

 17           Nature and our Creator. In their code, citizenship was born out of ancient tribal and
 18           family rules, and so it was only natural that Natural Born Citizenship was the rule and
 19
              requirement for both high office and citizenship in ancient Greece in order to guarantee
 20
              and preserve loyalty and fealty through blood and soil. In a free society, inside an
 21
              empire that was constantly at war, both internally and externally, the Greeks knew it
 22

 23           was supremely important to know the loyalties of your leaders and neighbors.

 24       78. We often forget that the world did not have ANY citizens in the vast period of history

 25           between the Greeks and Romans, and the founding of the United States. Plaintiffs are
 26
              informed and do verily believe, and based thereon allege that the Framers wanted to
 27
              copy the Greeks, whom they read and admired, and were boldly seeking to reestablish
 28

                                                       -29-
                                   Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.30 Page 30 of 46



      I        and improve upon a form of government that had not been seen or practiced since

   2           ancient times.
   3
           79. In doing so, the Framers sought guidance and inspiration in ancient Greek natural law
   4
               as well as contemporary 18th Century Enlightenment treatises based on natural law,
   5
               primarily Vattel's Law of Nations. They debated and expressly rejected subjecthood,
   6
               nobility, monarchs and tyrants. They declared their independence as a free republic of
   7

   8           citizens ruled by law, not by tyrants. They created their own unique common law,

   9           which was an amalgam of ancient and modem natural law.

  10       80. The United States is only the second such example in the world to establish the
  11
              definition of the natural born concept which is found only in Vattel, who gave it the
 12
              name: Natural Born Citizen. Plaintiffs are informed and do verily believe, and based
 13
              thereon allege that this inspired our Framers to include it in Article. II. as our
 14

 15           presidential eligibility requirement.

 16        8 I. Plaintiffs are informed and do verily believe, and based thereon allege that the time-

 17           honored definition of natural boru citizen has been cited and confirmed, but not ruled
 18
              upon, by a constitutional authority, the Supreme Court of the United States, which
 19
              held its first session on the 2 nd day of February, 1790 marking the date when
 20
              the government was fully operational. The Court cited or applied the Vattel
 21
              definition of the term 'natural born citizen' in following cases:
 22

 23               a.      The Venus, 12 U.S. (8 Cranch) 253,289 (1814)

 24
                  This case was decided at the beginning of the republic by men who were intimately
 25
                  associated with the American Revolution. The Venus case regarded the question
 26
                  whether the cargo of a merchant vessel, named the Venus, belonging to an
 27

 28               American citizen, and being shipped from British territory to America during the


                                                      -30-
                                  Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.31 Page 31 of 46



   I             War of 1812, could be seized and taken as a prize by an American privateer. But

   2             what the case said about citizenship, is what matters here. Justice Livingston, who
   3
                 wrote the unanimous decision, quoted the entire §212 from the French edition,
   4
                using his own English, on J1..l1 of the ruling:
   5

   6                    "Vattel, who, though not very full to this point, is more explicit and more
                        satisfactory on it than any other whose work has fallen into my hands,
   7                    says:" then set forth§ 212. supra

   8            b.      Shanks v. Dupont, 28 U.S. 3 Pet. 242 245 (1830)
   9            The Supreme Court heard the case regarding the dispute over the inheritance
  10
                received by two daughters of an American colonist, from South Carolina. At the
  11
                beginning of the case, Justice Story, who gave the ruling, does not cite Vattel per
  12
                se, but cites the principle of citizenship enshrined in his definition of a 'natural born
 13
                citizen':
 14

 15                     "Ann Scott was born in South Carolina before the American revolution, and
                        her father adhered to the American cause and remained and was at his death
 16
                        a citizen of South Carolina. There is no dispute that his daughter Ann, at the
 17                     time of the Revolution and afterwards, remained in South Carolina until
                        December, 1782. Whether she was of age during this time does not appear.
 18                     If she was, then her birth and residence might be deemed to constitute her
                        by election a citizen of South Carolina. If she was not of age, then she might
 19                     well be deemed under the circumstances of this case to hold the citizenship
                        of her father, for children born in a country, continuing while under age
 20
                        in the family of the father, partake of his national character as a citizen
 21                     of that country. Her citizenship, then, being prima facie established, and
                        indeed this is admitted in the pleadings, has it ever been lost, or was it lost
 22                     before the death of her father, so that the estate in question was, upon the
                        descent cast, incapable of vesting in her? Upon the facts stated, it appears to
 23                     us that it was not lost and that she was capable of taking it at the time of the
                        descent cast. " (emphasis added)
 24

 25
                C.      Dred Scott v. Sandford, 60 U.S. (19 How.) 393 (1857)
 26

 27             Supreme Court Justice, Peter Vivian Daniel, considered natural born citizen as

 28             every person born of citizen parents within the United States. In 1857, in a


                                                    -31-
                                Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.32 Page 32 of 46



       1         concurring opinion in Dred Scott v. Sandford he quoted an English-language
      2          translation of Emerich de Vattel's 1758 treatise The Law of Nations (Le Droit des
      3
                 gens), stating that:
      4
                         "The natives, or natural-born citizens, are those born in the country of
      5
                         parents who are citizens". emphasis added)
      6
      7          d.      Minorv. Happersett, 88 U.S. 162, 167-168 (1875)
      8
                 Mrs. Minor, an original suffragette, who in virtue of the 14th Amendment
      9

  10             attempted to register to vote in the State of Missouri, and was refused because she

  11             was not a man. Chief Justice Morrison Waite wrote the majority opinion, in which

  12             he stated:

  13
                         "The Constitution does not in words say who shall be natural-born citizens.
  14                    Resort must be had elsewhere to ascertain that. At common law, with the
                        nomenclature of which the framers of the Constitution were familiar, it
  15                    was never doubted that all children born in a country of parents who
  16                    were its citizens became themselves, upon their birth, citizens also.
                        These were natives or natural-born citizens, as distinguished from aliens
  17                    or foreigners. Some authorities go further and include as citizens children
                        born within the jurisdiction without reference to the citizenship of their
  18                    parents." (emphasis added)

  19

 20             e.      United States v. Wong Kim Ark, 169 U.S. 649, 702 (1898)

 21             Wong Kim Ark, the son of two resident Chinese aliens, claimed U.S. Citizenship

 22             and was vindicated by the court on the basis of the 14th Amendment. In this case
 23
                Justice Gray gave the opinion of the court. On p. 168-9 of the record, He cites
 24
                approvingly the decision in Minor vs. Happersett (supra):
 25

 26                    "At common law, with the nomenclature of which the framers of the
                       Constitution were familiar, it was never doubted that all children, born in
 27                    a country of parents who were its citizens, became themselves, upon
                       their birth, citizens also. These were natives, or natural-born citizens,
 28                    as distinguished from aliens or foreigners. " (emphasis added)

                                                    -32-
                                Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.33 Page 33 of 46




   I       82. The Supreme Court of the United States has never applied the term 'natural born

  2           citizen' to any other category than "those born in the country of parents who are
  3
              citizens thereof at that time".
  4
           83. Vattel was also cited in State court proceedings in a manner that reveals the influence
  5
              on the formation:
  6
                  Rutgers v. Waddington (New York Mayor's Court, 1784):
  7

  8               This case was the first reported case in which the constitutionality of a state act was

  9               attacked on the ground that it violated a treaty of the United States. Alexander

 10               Hamilton, as the lawyer for the defense, quoted prolifically from Vattel' s, The Law
 11
                  of Nations. Hamilton argued that the law of nations was part of the common law
 12
                  and that the decisions of the New York Legislature must be consistent with the law
 13
                  of nations. Hamilton used Vattel as the standard for defining the law of nations.
 14
                  Hamilton argued that state law was superseded by national law and the law of
 15

 16               nations. He also argued that the intent of the state legislature had to be that their

 17               laws be applied in a fashion that was consistent with national law and the law of

 18               nations. Judge James Duane in his ruling described the importance of the new
 19
                  republic abiding by The Law ofNations, and explained that the standard for the
 20
                  court would be Vattel. Hence, there is no doubt that Vattel shaped the founding
 21
                  of the United States.
 22

 23
           84. Legislative activity by the early Congresses provides insight into the question of

 24           Vattel' s requirement of two parents to be citizens. There are Congressional acts that

 25           were passed after the Constitution was adopted that give us insight into what the
 26           Framers of the Constitution meant by "natural born Citizen". The First Congress,
 27
              which included members who had been delegates to the Constitutional Convention and
 28

                                                       -33-
                                   Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.34 Page 34 of 46



       1        drafted the "natural born Citizen" clause, passed the Naturalization Act of 1790 (I
      2         Stat.103,104) which provided that "And the children of citizens of the United States
      3
                that may be born beyond the sea, or out of the limits of the United States, shall be
      4
                considered as natural born citizens." (emphasis added) It is interesting to note that
      5
                George Washington was president of the Constitutional Convention and President of
      6

      7         the United States when this bill became law and ifhe had disagreed with the two

      8         citizen-parent requirement, he could have vetoed this bill. Based thereon this

      9         legislation strongly suggests that the Framers of the Constitution understood this phrase
  10
               to refer to citizenship acquired from both of the child's parents at birth. This statute
  11
               shows what role the parents played in the minds of the early founders and Framers.
  12
            85. Accordingly, Plaintiffs are informed and do verily believe, and based thereon allege
  13
               that by the term "natural born Citizen" the Framers meant "a person born in the
  14

  15           United States, of parents who are both citizens of the United States at the time of birth"

  16           thus providing that such a person would have the greatest assurance ofloyalty to the

 17            country through both blood and soil, and would be without any foreign allegiances.
 18
               Further, the Supreme Court of the United States has applied that definition for more
 19
               than the first hundred years after ratification.
 20
           86. Plaintiffs are informed and do verily believe, and based thereon allege that for more
 21
               than a hundred years there have been people who have attempted to change the
 22

 23            Constitution by changing the meaning of words used by the Framers or by inferring

 24            additional words to change the meaning. This is not a valid amendment of the
 25           Constitution.
 26
           87. Absent constitutional amendment, there is no authority to alter the text of the
 27
              Constitution, the provisions of which are "fixed and exclusive". United States Term
 28

                                                       -34-
                                   Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.35 Page 35 of 46



       1        Limits v. Thornton. 514 U.S. 779. 790 (1995) (discussing "the Framers intent that the
      2
                [congressional] qualifications in the Constitution be fixed and exclusive"). If Harris
      3
                does not like the "natural born Citizen" clause in Article. II.. she cannot unilaterally
      4
               change the Constitution by simply failing to address its requirements to serve as the
      5
               Vice President.
      6

      7     88. The term natural born citizen can only be changed now by a new amendment to the

      8        Constitution by today's "We the People". Article. V. of the Constitution provides for

      9        Amendments thereto follows:
  10
                  "The Congress. whenever two thirds of both Houses shall deem it necessary. shall
  11              propose Amendments to this Constitution. or. on the Application of the
                  Legislatures of two thirds of the several States. shall call a Convention for
  12              proposing Amendments. which. in either Case. shall be valid to all Intents and
                  Purposes. as Part of this Constitution. when ratified by the Legislatures of three
  13              fourths of the several States, or by Conventions in three fourths thereof. as the one
                  or the other Mode of Ratification may be proposed by the Congress; Provided that
  14
                  no Amendment which may be made prior to the Year One thousand eight hundred
  15              and eight shall in any Manner affect the first and fourth Clauses in the Ninth
                  Section of the first Article; and that no State. without its Consent. shall be deprived
  16              of its equal Suffrage in the Senate."

  17
           89. According the proposal of Amendments is exclusively reserved to either the Congress
  18

 19            or the Legislatures of the several States, and Ratification of Amendments is

 20           exclusively limited to the several States.

 21        90. The Constitution has never been amended to set forth a definition of. or to redefine. the
 22
              term natural born citizen, or to change any other category of citizen than "those born
 23
              in the country of parents who are citizens thereof'.
 24
           91. On the 15th day of June. 1804 Amendment. XII. of the Constitution was ratified which
 25
              provides in pertinent part:
 26
 27               "But no person constitutionally ineligible to the office of President shall be eligible
                  to that of Vice-President of the United States."
 28

                                                      -35-
                                  Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.36 Page 36 of 46




   I       92. Harris has not met her burden of proving that she is an Article. II. "natural born

   2          Citizen" of the United States of America.
   3       93. Plaintiffs are informed and do verily believe, and based thereon allege that there is no
   4
              other evidence than that which has set forth herein of the meaning of "natural born
   5
              Citizen" to the Framers when the Constitution was written in 1787 and Ratified 1788
   6
              which is the 'children born in the country of parents who are citizens of that
   7

   8          country at that time'.

   9

  10                                        OTHER CITIZENS AT BIRTH
  11
           94. On the 9th day of July, 1868 Amendment XIV of the Constitution was ratified which
  12
              provides in Section 1. thereof:
  13

  14              "All persons born or naturalized in the United States, AND subject to the
                  jurisdiction thereof, are citizens of the United States and of the State wherein they
  15              reside. No State shall make or enforce any law which shall abridge the privileges
                  or immunities of citizens of the United States; nor shall any State deprive any
  16              person oflife, liberty, or property, without due process of law; nor deny to any
                  person within its jurisdiction the equal protection of the laws." (emphasis added)
  17

  18          No reference is made as to the amendment of any provision and by including
  19
              naturalized citizens, Amendment. XIV. clearly differentiates itself from the "natural
 20
              born Citizen" requirement of Article. IL The persons upon whom citizenship is
 21
              conferred by Amendment. XIV. by virtue of their birth in the United States are
 22
 23           commonly known as citizens at birth. While a natural born citizen is clearly among

 24           the broad group of citizens at birth, it is without a doubt that not all citizens at birth

 25           are natural born citizens. Based on the Constitution there are four types of citizens
 26
              by virtue of their birth in the United States: (I) "Citizen" Born to at least one
 27
              United States citizen parent, (2) "Citizen" Born to both parents legally
 28

                                                       -36-
                                   Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.37 Page 37 of 46




   1          domiciled in the United States and "Subject to the Jurisdiction thereof"

   2          when the child was born in the United States, (3) "Citizen of the
   3
              United States at time of Adoption ofthis Constitution" also known as "the
   4
              Grandfather Clause", or as "Original Citizen", as well as (4) "natural
   5
              born citizen ". In addition to citizens Naturalized by law, Amendment. XIV.
   6
              collectively refers to these groups of citizens at birth without modifying any one
   7

   8          of them.

   9       95. Further, in Minor v. Happersett, (supra), decided by the U.S. Supreme Court in 1875

  10          after Amendment. XIV. had been ratified in 1868, made an express distinction between
  11
              "natives or natural-born citizens" provided for in Article. IL and "children born
  12
              within the jurisdiction without reference to the citizenship of their parents" as
  13
              provided for in Amendment. XIV. In 1898 the Supreme Court in United States v.
  14
              Wong Kim Ark, (supra) cited Minor vs. Happersett (supra) with approval. As such
  15

  16          the U.S. Supreme Court determined that Amendment. XIV. did NOT amend Article. II.

  17          as to the requirement that a person elected as President be a "natural-born Citizen, or

  18          a Citizen of the United States, at the time of the Adoption of this Constitution".
  19
              Had Amendment. XIV. changed the natural-born Citizen requirements of Article. II.
 20
              in any way, the holdings of the U.S. Supreme Court in these cases would have reflected
 21
              that amendment, which they did not.
 22

 23        96. In fact, one of the purposes of Amendment. XIV. was to restore the Original

 24           Understanding by correcting the e1Toneous holding of the Supreme Court contained in

 25           Dred Scott v. Sandford (supra) that freed slaves were barred from citizenship by
 26           extending citizenship rights to the slaves freed pursuant to Amendment. XIII. That
 27
              first generation of freed slaves were definitely considered citizens, but they were
 28

                                                      -37-
                                  Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.38 Page 38 of 46



   1             definitely not natural born citizens because they were not born of either parent who was

   2             a citizen. Amendment. XIV. has absolutely nothing to do with the "natural born
   3
                 Citizen" requirement of Article. II. It has to do with restoring the Original
   4
                Understanding of the Constitution as to the new citizens which were the slaves freed
   5
                pursuant to Amendment. XIII. In effect, it naturalized freed slaves as citizens.
   6
             97. During the debates that embroiled the Senate in the years following the Civil War,
   7

   8            Senator Howard insisted that the qualifying phrase "subject to the jurisdiction thereof'

   9            be inserted into Section I of the 14th Amendment being considered by his colleagues.

  10            In the speech with which he proposed the alteration, Howard declared:
  11
                    "This amendment which I have offered is simply declaratory of what I regard as the
  12                law of the land already, that every person born within the limits of the United
                    States, and subject to their jurisdiction, is by virtue of natural law and national
  13                law a citizen of the United States. This will not, of course, include persons born in
                    the United States who are foreigners, aliens, [or] who belong to the families of
  14                ambassadors or foreign ministers ... " (emphasis added)
  15         98. There then followed Supreme Court cases that discussed citizenship under the
  16
                Fourteenth Amendment.
  17
                    a.      The Slaughter-House Cases, 83 U.S. 36, 73 (1872)
  18
                    In The Slaughter-House Cases explaining the meaning of the Fourteenth
  19
                    Amendment clause, the Supreme Court said regarding the citizenship clause:
  20

 21                         "[t]he phrase, 'subject to the jurisdiction thereof,' was intended to exclude
                           from its operation children of ministers, consuls, and citizens or subjects of
 22                        foreign States born within the United States." (emphasis added)

 23                 Even the dissenting opinion affirmed that the citizenship clause was designed to
 24
                    assure that all persons born within the United States were both citizens of the
 25
                   United States and the state in which they resided, provided they were not at the
 26
                   time of birth subjects of any foreign power.
 27
 28 1!11 I


                                                        -38-
                                    Complaint for Declaratory aod Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.39 Page 39 of 46



       1                     b.      Elk v. Wilkins, 112 U.S. 94 (1884)
       2                     In Elk v. Wilkins, the Supreme Court specifically addressed what is meant by
       3
                             "subject to the jurisdiction thereof," and held:
       4
                                    "The persons declared to be citizens are 'all persons born or naturalized in
       5                            the United States, and subject to the jurisdiction thereof.' The evident
                                    meaning of these last words is not merely subject in some respect or degree
       6
                                    to the jurisdiction of the United States, but completely subject to their
       7                            political jurisdiction and owing them direct and immediate allegiance. And
                                    the words relate to the time of birth in the one case, as they do to the time of
      8                             naturalization in the other. Persons not thus subject to the jurisdiction of
                                    the United States at the time of birth cannot become so afterwards
      9                             except by being naturalized ... " (emphasis added)
  10
                            And also held that "the children of subjects of any foreign government" born within
  11
                            the United States are not citizens under the Fourteenth Amendment because they
  12
                            are not subject to the jurisdiction of the United States.
  13
                  99. The principle that parents of the child must be citizens at the time of the child's birth in
  14

  15                     order to make the child a "natural born Citizen" was carried forward in American

  16                 history following the Founding of the nation. The standard provided by Vattel has not

  17                 changed in our jurisprudence and is still valid today as it was during the Founding.
  18
                     Also, there is not a single word in Amendment. XIV. to imply that it had any effect
  19
                     whatsoever on Article II and has not changed the meaning of a "natural born
  20
                     Citizen".
  21

  22

 23                                                      LACK OF ELIGIBILITY

 24               100.      Harris was not alive at the time of the adoption of the Constitution and cannot avail

 25                  herself of the "grandfather clause" therein available to only the Original Citizens and
 26
                     therefore she has to meet the more restrictive "natural born Citizen" clause.
 27
           II I
 28

                                                                -39-
                                            Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.40 Page 40 of 46




    1        101.      Accordingly, in order to serve as Vice-President of the United States Harris MUST

    2              be a natural born Citizen in order to do so.
    3
            102.      In that the Parents of Harris were NOT citizens of the United States at the time of
    4
                   the birth of Harris, she is NOT a natural born Citizen.
    5
            103.      In fact Harris could not be a citizen of the United States by birth despite being born
    6
                   in Oakland, California, since neither of her parents was at least a permanent resident at
    7

    8           the time of her birth.

    9       104.      Further the Constitution of Jamaica, Chapter 2, Section 3C "Citizenship by

   10           Descent" provides:
   11
                      "Every person born outside Jamaica shall become a citizen of Jamaica
   12                         a. on the sixth day of August, 1962, in the case of a person born before that
   13                         date; or

   14                         b. on the date of his birth, in the case of a person born on or after the sixth
                              day of August, 1962,
   15
                      if, at that date, his father OR mother is a citizen of Jamaica by birth, descent or
   16                 registration by virtue of marriage to a citizen of Jamaica." (emphasis added)

   17       105.      Harris was born to non-U.S. Citizen foreign national parents and was thus born

   18          with foreign allegiance to Jamaica via her Jamaican citizen father and thus she has
   19
               foreign influence upon herself by way of her citizenship of Jamaica at birth. Thus, she
   20
               was born with foreign allegiances, loyalties and citizenship at and by birth. This is
   21
               exactly what the founders and framers did NOT want for the person who would be
   22

   23          President and Commander in Chief of our military forces.

   24       106.      In that the Parents of Harris were NOT subject to the jurisdiction of the United

   25          States at the time of the birth of Harris, she is NOT a citizen at birth pursuant to the
   26
               provisions of Amendment. XIV. Unless she has applied for, and been granted,
   27
               naturalization, she is NOT a citizen of the United States. However, Plaintiffs do not
   28

                                                          -40-
                                      Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.41 Page 41 of 46



       1           have the knowledge required to make any allegation regarding the naturalization of
       2           Harris.
       3
            107.      There is no reasonable or legal doubt that at the time of her birth, the Father of Harris was
       4
                  not an American citizen - and thus, should she assume the office of the President, the President
       5
                  would be the child of parents with legal allegiance to a foreign sovereignties and herself a
       6
                  citizen of Jamaica at and by birth. She would not conform to the accepted legal,
       7

       8          constitutional, and historical definition of"natural born Citizen," and thus Harris could not

      9           legally serve as Vice President.
                                 th
  10        108.      On the 19 day of August, 2020 when Harris accepted that nomination of the

  11              Democratic Party for the office of Vice-President of the United States pursuant to
  12
                  Article. II. Section. I. and Amendment. XII. of The Constitution, she began inflicting
  13
                  damage on the Plaintiffs by actively seeking an office for which she was NOT eligible.
  14
           109.       Plaintiffs are informed and do verily believe, and based thereon allege that in
  15
                  addition to the current Presidential Election, there have been eligibility issues relating
  16

  17          to the "natural born Citizen" requirement in at least each of the last three Presidential

  18          Elections. As such, the resolution of the matter is past due.

  19

  20
                                                           CONCLUSION
  21
           110.      Under our Constitutional Republic, based on the Rule of Law, a candidate
  22
              for Vice-President must qualify under Article. II. and Amendment. XII. of
 23
              the Constitution.
 24

 25        111.      Under Article. II. of the Constitution we are to choose our President and

 26           Commander-in-Chief, and the Vice-President, from the group with sole allegiance at

 27           birth to the United States and only the United States, not someone who has foreign
 28
              and/or dual citizenship, divided loyalties and allegiances, and a foreign claim on their

                                                          -41-
                                      Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.42 Page 42 of 46
                                   ,,. --
"

      1                   allegiance at and by birth. The reason for this is as important today as it was when the

      2                   Framers added those additional words to the eligibility clause in Article. II. Given the
      3
                          vast power of the military today, having a President and Commander in Chief of the
      4
                         military, and the Vice-President with sole allegiance at birth to only the United States
      5
                         is very important.
      6

      7
                                                     PRAYER FOR RELIEF
     8
     9
          11   WHEREFORE, Plaintiffs pray for relief and judgement as follows:
    10
    11            1. Confirming that a person serving as Vice-President of the United States MUST be a

    12               "natural born Citizen" as required by Article. II. Section. 1. of the Constitution;

    13            2. Confirming that a "natural born Citizen" as set forth in Article. IL Section. 1. of the
    14
                     Constitution "Is a person born in the United States of parents who are both citizens of the
    15
                     United States at the time of birth";
    16
                  3. Confirming that a "natural born Citizen" required by Article. II. Section. 1. of the
    17
                     Constitution is only partially inclusive within that of a citizen at birth pursuant to the
    18

    19               provisions of Amendment. XIV.;

    20            4. Declaring that plaintiffs have the power under the Amendment. X. of the Constitution to

    21               challenge the eligibility of Harris to hold the Offices of Vice-President or of President and
    22
                     Commander in Chief of the United States;
    23
                  5. Determining that Harris is NOT a "natural born Citizen" pursuant to the provisions of
    24
                     Article. IL of the Constitution, and never will be a "natural born Citizen" pursuant to the
    25

    26               Constitution as it was been ratified at this time;

    211111 I

    28 II///

                                                                  -42-
                                              Complaint for Declaratory and Injunctive Relief
     Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.43 Page 43 of 46
      •
•'



          1          6. Determining that Harris is NOT a citizen at birth pursuant to the provisions of

          2              Amendment. XIV. to the Constitution, and never will be a citizen at birth pursuant to the
          3
                         Constitution as it was been ratified at this time;
          4
                     7. Determining that Harris is NOT eligible to serve as Vice-President of the United States,
          5
                         and never will be pursuant to the Constitution as it was been ratified at this time;
          6
                     8. Declaring that Harris be permanently ineligible to hold the Offices of Vice-President or of
          7

          8              President and Commander in Chief of the United States;

          9          9. Requiring Harris, if she proceeds to seek the Offices of Vice-President of the United

         10              States, to conclusively prove that she is a "natural born Citizen" pursuant to the
         11
                        provisions of Article. II. of the Constitution, as that term was meant by Framers thereof,
         12
                        and eligible to serve as Vice President or President and Commander in Chief of the United
        13
                        States;
         14

        15           10. Injunctive relief against Harris serving as Vice-President of the United States, or in the

        16              future against her serving as Vice-President or as President and Commander in Chief of the

        17              United States;
        18
                     11. Plaintiffs do hereby reserve the right to amend this Complaint and related pleadings from
        19
                        time to time; and
        20
                     12. For such other and further relief as the Court deems just and proper.
        21

        22
              j
        23 Dated: December 2, 2020

        24
        25                                                         GEORGE F. X. ROMBACH, PhD, JD, CPA,
        26                                                         Plaintiff, In Propria Persona and
                                                                   and Co-Founder of Constitution Association, Inc.
        27
              I II
        28

                                                                     -43-
                                                 Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.44 Page 44 of 46



    1
         Dated: December 2, 2020
    2"
                                                                 ~,1/}f_
    3                                                           ~--
    4                                                  DOUGLAS V, GIBBS,
                                                       Plaintiff, In Propria Persona and
    5                                                  and Co-Founder of Constitution Association, Inc_

    6

    7
        ,, Dated: December 2, 2020
    8

    9

   10

   11

   12

   13

   14

   15
   16

   17
   18

   19

   20

   21

   22

   23

   24

   25
   26
   27

   28


                                                         -44-
                                     Complaint for Declaratory and Injunctive Relief
     Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.45 Page 45 of 46

.'
          1                                              VERIFICATION

          2          I, George F .X. Rombach, declare and say:
          3
                     I am a Plaintiff in the above-entitled action, I have read the foregoing COMPLAINT FOR
          4
              DECLARATORY AND INJUNCTIVE RELIEF to challenge the eligibility of Kamala Devi
          5
              Harris to serve as Vice President of the United States of America. The matters stated in it are true
          6
              of my own knowledge except as to those matters which are stated on information and belief, and
          7
          8 as to those matters I believe them to be true.

          9          I declare under penalty of perjury, under the laws of the United States of America, that the

         IO II above is true and correct and that this declaration was executed this 2nd day of December, 2020, at

         11,, Temecu1a, CJ'£     .
                         a 1 orrua.
         12 "

         13

         14

         15
         16

         17

         18

         19

        20
        21

        22

        23

        24

         25

         26

         27
         28

                                                                   -1-
                                              Verification of Com.plaint for Injunctive Relief
Case 3:20-cv-02379-TWR-BLM Document 1 Filed 12/07/20 PageID.46 Page 46 of 46




                  DUPLICATE
                  Court Name: USllC Ca 1iforni a Southern
                  Division: 3
                  Receipt ti.Imber: CAS126019
                  Cashier ID: fiaimes
                  Transacticn Date: 12/07/2020
                  Payer Name: Geon;ie Rombach
                  CIVIL FILING FEE- NON-PRISONER
                   For: George Rombach
                   Amount :       $402. 00
                  CREDIT CARD
                   Amt Tendered:    $402.00
                  Total Due:        1402.00
                  Total Tenoored:    402.00
                  Change Amt :      O.oo


                  There wi 11 be a fee of $53 .00
                  charged for any returned check.
